internal_revenue_service number release date index number 280g ------------------------- ------------------------------ ---------------------------------- ---------------------------- ------------------------------------- in re ---------------------------------- department of the treasury washington dc third party communication private firm unrelated taxpayer dates of communication date date person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-108299-08 date date taxpayer ---------------------------------- plan division ---------------------------- division --------------------------- ------------------------------------ dear ------------------- this letter is in response to the letters dated date date and date submitted on behalf of taxpayer by your authorized representative requesting certain rulings under sec_83 and sec_280g of the internal_revenue_code the code taxpayer is a privately-held corporation that currently maintains the plan which provides for the granting of certain rights with respect to its stock stock_rights to designated executives of taxpayer the stock_rights are comprised of options to purchase shares of taxpayer’s class a common_stock at the book_value per share of such stock as determined by taxpayer’s board_of directors and the right to purchase shares of taxpayer’s class b common_stock at its par_value per share under the plan a certain percentage of stock_rights must be exercised each year or be cancelled stock_rights are also cancelled upon termination of employment unless termination occurs due to retirement disability or death taxpayer has certain rights and obligations to repurchase at book_value the class a common_stock the book_value restriction taxpayer also has certain rights and obligations to repurchase the class b common_stock at par_value the plan does not provide that an executive who participates in the plan would be entitled to receive the fair_market_value of class a common_stock held by the executive under any circumstances taxpayer represents that its policy has been to consistently enforce the book_value restriction plr-108299-08 taxpayer intends to enter into a transaction the transaction whereby its division will be acquired by an unrelated third-party buyer in connection with the transaction taxpayer will contribute the assets and liabilities of its division to a newly-created corporation newco taxpayer will distribute shares of newco to its stockholders in a taxable transaction newco will redeem the shares of its stock that were distributed to stockholders of taxpayer who are associated with its division no rulings are being requested with respect to these steps of the transaction thereafter taxpayer which will then consist solely of its division will merge the merger with a wholly-owned subsidiary of buyer taxpayer will be the surviving corporation in the merger and will become a subsidiary of buyer the transaction will result in a change in the ownership of a substantial portion of taxpayer’s assets for purposes of sec_280g of the code in connection with the transaction the book_value restriction provided for in the plan will be cancelled accordingly stockholders of taxpayer will be entitled to fair_market_value for their shares of class a common_stock upon the closing of the transaction effective upon the merger certain unvested stock_rights will become fully vested and such stock_rights and certain shares of class a common_stock will be cashed-out based on the transaction consideration which will be paid in cash certain other shares of class a common_stock and unvested stock_rights will be rolled over into shares or stock_rights that are not subject_to the book_value restriction and that may be subject_to different vesting provisions such shares will be subject_to repurchase provisions based on fair_market_value a specified discount from fair_market_value or the transaction consideration and not upon the book_value of the shares taxpayer represents that any vesting conditions placed on share rights and repurchase provisions that apply to shares of common_stock that are rolled over are being imposed as a condition of the transaction in order to retain executives or discourage them from competing and are not a condition to the removal of the book_value restriction taxpayer represents that the cancellation of the book_value restriction affects all shares of class a common_stock and stock_rights additionally the cancellation of the book_value restriction is occurring pursuant to a negotiated arms’-length transaction further the executives of taxpayer who participate in the plan will not take a salary adjustment in connection with such cancellation finally taxpayer will not treat the cancellation of the book_value restriction as a compensatory event and will provide such statement in writing to such executives under sec_83 if in_connection_with_the_performance_of_services property is transferred to any person other than the person for whom the services are performed the excess of the fair_market_value of the property determined without regard to any restriction other than a nonlapse_restriction at the first time the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a plr-108299-08 substantial_risk_of_forfeiture whichever occurs earlier over the amount if any paid for the property shall be included in the gross_income of the person who performed the services in the first taxable_year in which the rights of the person having the beneficial_interest in the property are transferable or are not subject_to a substantial_risk_of_forfeiture whichever is applicable sec_83 provides that in the case of property subject_to a nonlapse_restriction that allows the transferee to sell the property only at a price determined under a formula the price so determined shall be deemed to be the fair_market_value of the property unless established to the contrary by the secretary of treasury under sec_83 if in the case of property subject_to a nonlapse_restriction the restriction is cancelled then unless the taxpayer establishes a that the cancellation was not compensatory and b that the person if any who would be allowed a deduction if the cancellation were treated as compensatory will treat the transaction as not compensatory the excess of the fair_market_value of the property computed without regard to the restriction at the time of the cancellation over the sum of c the fair_market_value of the property computed by taking the restriction into account immediately before the cancellation and d the amount if any paid for the cancellation shall be treated as compensation_for the taxable_year in which the cancellation occurs sec_1_83-5 of the regulations provides that whether there has been a noncompensatory cancellation of a nonlapse_restriction under sec_83 depends upon the particular facts and circumstances ordinarily if an employee is required to perform additional services or the employee’s compensation is adjusted to reflect the cancellation a compensatory purpose for the cancellation may exist by contrast where the original purpose for the restriction no longer exists the facts and circumstances may indicate that the cancellation is noncompensatory for example if a so-called buy-sell restriction was imposed to limit the ownership of a closely-held corporation’s stock and the restriction is cancelled in connection with a public offering of the stock the cancellation generally would be regarded as noncompensatory sec_280g of the code provides that no deduction will be allowed for any excess_parachute_payment sec_280g defines excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount as defined in sec_280g allocated to such payment under sec_280g of the code a parachute_payment includes any payment in the nature of compensation to or for the benefit of a disqualified_individual as defined in sec_280g if i such payment is contingent on a change in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual that are contingent on such change equals or exceeds an amount equal plr-108299-08 to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 q a a of the regulations provides that for purposes of sec_280g all payments -- in whatever form -- are payments in the nature of compensation if they arise out of an employment relationship or are associated with the performance of services payments in the nature of compensation include but are not limited to wages and salary bonuses severance_pay fringe_benefits life_insurance pension benefits and other deferred_compensation including any amount characterized as interest thereon sec_1_280g-1 q a d of the regulations provides that transfers of property are treated as payments in the nature of compensation_for purposes of sec_1_280g-1 q a under sec_1_280g-1 q a a of the regulations a transfer of property is considered a payment made or to be made in the taxable_year in which the property transferred is includible in the gross_income of the disqualified_individual as defined in sec_1_280g-1 q a under sec_83 and the regulations thereunder in general such a payment is considered made or to be made when the property is transferred as defined in sec_1_83-3 to the disqualified_individual and such individual becomes substantially_vested as defined in sec_1_83-3 and j in such property regarding stock_options sec_1_280g-1 q a a of the regulations provides that an option including an option to which sec_421 of the code applies is treated as property that is transferred when the option becomes substantially_vested within the meaning of sec_1_83-3 and j thus for purposes of sec_280g and sec_4999 the vesting of an option is treated as a payment in the nature of compensation the value of an option at the time the option vests is determined in accordance with all of the facts and circumstances in a particular case revproc_2003_68 2003_2_cb_398 provides guidance on the valuation of stock_options solely for purposes of sec_280g and sec_4999 section dollar_figure of revproc_2003_68 provides that for purposes of sec_280g and sec_4999 the value of a stock_option will not be considered properly determined if the option is valued solely by reference to the spread between the exercise price of the option and the value of the stock at the time of the change in ownership or control under sec_1_280g-1 q a b of the regulations any money or other_property transferred to the disqualified_individual upon the exercise or as consideration on the sale_or_other_disposition of an option described in sec_1_280g-1 q a a after the time such option vests is not treated as a payment in the nature of compensation to the disqualified_individual under sec_1_280g-1 q a nevertheless the amount of the otherwise allowable deduction with respect to such transfer is reduced by the amount of plr-108299-08 the payment treated as an excess_parachute_payment sec_1_280g-1 q a a of the regulations provides that a payment is treated as contingent on a change in ownership or control if the payment would not in fact have been made had no change in ownership or control occurred even if the payment is conditioned upon another event generally a payment is treated as one that would not in fact have been made in the absence of a change in ownership or control unless it is substantially certain at the time of the change that the payment would have been made whether or not the change occurred a payment that becomes substantially_vested as a result of a change in ownership or control will not be treated as a payment that was substantially certain to have been made whether or not the change occurred under sec_1_280g-1 q a c of the regulations a payment that would in fact have been made had no change in ownership or control occurred is treated as contingent on a change in ownership or control if the change accelerates the time at which the payment is made thus for example if a change in ownership or control accelerates the time of payment of deferred_compensation that was fully vested without regard to the change the payment may be treated as contingent on the change sec_1_280g-1 q a a of the regulations provides that if a payment is treated as contingent on a change in ownership or control the full amount of the payment generally is treated as contingent on such change however in certain circumstances described in sec_1_280g-1 q a b and c only a portion of the payment is treated as contingent on the change sec_1_280g-1 q a c of the regulations applies in the case of a payment that becomes vested as a result of a change in ownership or control if without regard to the change it is contingent only on the continued performance of services for the corporation for a specified period of time and is attributable at least in part to services performed before the date the payment is made or becomes certain to be made in such a case under sec_1_280g-1 q a c the portion of the payment that is treated as contingent on the change in ownership or control generally is the amount by which the payment exceeds the present_value of the payment that was expected to be made absent the acceleration determined without regard to the risk of forfeiture for failure to continue to perform services as described in sec_1_280g-1 q a b plus an amount as determined in sec_1_280g-1 q a c to reflect the lapse of the obligation to continue to perform services under sec_1_280g-1 q a c of the regulations the amount reflecting the lapse of the obligation to continue to perform services i sec_1 percent of the amount of the accelerated payment multiplied by the number of full months between the date that the individual's right to receive the payment is vested and the date that absent the plr-108299-08 acceleration the individual's right to receive the payment would have been vested based on the foregoing we rule as follows the removal of the book_value restriction with respect to the class a common_stock is a noncompensatory cancellation of a nonlapse_restriction under sec_83 of the code no portion of the transaction consideration payable with respect to the vested class a common_stock will constitute a parachute_payment under sec_280g of the code the amount of the parachute_payment attributable to accelerating the vesting of unvested stock_rights in connection with the transaction will be determined by applying sec_1_280g-1 q a c of the regulations to the value of such stock_rights at the time of vesting taking into account the transaction consideration not limited by the book_value restriction except as specifically ruled on above no opinion is expressed or implied as to the federal tax consequences of the transaction described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives sincerely william c schmidt senior counsel executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
